
	
		II
		112th CONGRESS
		1st Session
		S. 1864
		IN THE SENATE OF THE UNITED STATES
		
			November 15, 2011
			Mr. Vitter introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To extend the National Flood Insurance Program until
		  September 30, 2012.
	
	
		1.Extension of the national
			 flood insurance program
			(a)Program
			 extensionSection 1319 of the National Flood Insurance Act of
			 1968 (42 U.S.C. 4026) is amended by striking September 30, 2011
			 and inserting September 30, 2012.
			(b)FinancingSection
			 1309(a) of the National Flood Insurance Act of 1968 (42 U.S.C. 4016(a)) is
			 amended by striking September 30, 2011 and inserting
			 September 30, 2012.
			(c)RepealThe
			 Continuing Appropriations Act, 2012 (Public Law 112–36) is amended by striking
			 section 130.
			
